TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 14, 2016



                                    NO. 03-16-00534-CR


                                 Crae Robert Pease, Appellant

                                              v.

                                 The State of Texas, Appellee




     APPEAL FROM COUNTY COURT AT LAW NO. 9 OF TRAVIS COUNTY
    BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BOURLAND
 DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE BOURLAND




This is an appeal from the order entered by the trial court. Having reviewed the record, it

appears that the Court lacks jurisdiction over this appeal. Therefore, the Court dismisses the

appeal for want of jurisdiction. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.